Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

IN THE CLAIMS

	In claim 18, lines 2-3, delete “, preferably from 9 wt.% to about 25 wt.%”.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: 
	Prior art such as US 2004/0019141 teach hydrophobically modified polymers, however it uses far smaller amounts of chain transfer agent in preparing the polymers.  Other prior art, such as US 2016/0333199 and US 2018/0118956, teach coatings with hydrophobic coating additives prepared with chain transfer agents.  However, none of the prior art is found to teach or sufficiently suggest an additive for a paint or stain composition, or for a colorant composition, wherein the additive is polymerized from at least one acrylate monomer and a chain transfer agent that comprises a hydrogen-sulfur (H-S) functionality and is present from about 8 to about 20 parts per hundred parts of monomers; wherein the additive’s glass transition temperature just ranges from about -50 °C to about -10 °C; 
	Thus, claims 1-20 to the additive, the colorant, paint or stain composition containing additive, are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE